UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WISTER PATRICK GATES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-00616-HMH-3; 6:13-cv-02957-HMH)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wister Patrick Gates, Appellant Pro Se.     Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wister        Patrick    Gates       seeks   to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a     substantial      showing       of       the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gates has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral   argument      because      the       facts    and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3